Exhibit 10.6

 

EXECUTION COPY

 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

THIS FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “First Amendment”)
is made and entered into as of June 10, 2015 by and among: (i) Chart Acquisition
Corp., a Delaware corporation (the “Company”), (ii) Tempus Applied Solutions
Holdings, Inc., a Delaware corporation (“Pubco”); (iii) Chart Acquisition Group
LLC, a Delaware limited liability company (“Sponsor”), (iv) Cowen Investments
LLC (as assignee of the Common Stock of Cowen Overseas Investment LP) (“Cowen”)
and (v) certain of the other persons or entities described as Holders in the
Registration Rights Agreement (as defined below) and named on the signature
pages hereto who have executed this First Amendment. Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Registration Rights Agreement (and if such term is not defined in
the Registration Rights Agreement, then the Merger Agreement (as defined
below)).

 

RECITALS

 

WHEREAS, the Company, Sponsor, Cowen and the other Holders named therein are
parties to that certain Registration Rights Agreement, dated as of December 13,
2012 (the “Registration Rights Agreement”), pursuant to which the Company
granted certain registration rights to the Holders with respect to the Company’s
securities; and

 

WHEREAS, on January 5, 2015, the Company entered into a Plan and Agreement of
Merger (as amended, including without limitation by the First Amendment to the
Agreement and Plan of Merger, dated as of March 20, 2015, and the Second
Amendment to Agreement and Plan of Merger, dated as of the date hereof, the
“Merger Agreement”), with Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), each of the persons or entities set forth on
Annex A to the Merger Agreement (the “Members”), Benjamin Scott Terry and John
G. Gulbin III, together in their capacity as Members’ Representative solely for
purposes specified in the Merger Agreement (the “Members’ Representative”),
Pubco, Chart Merger Sub Inc., a Delaware corporation (“Parent Merger Sub”), TAS
Merger Sub LLC, a Delaware limited liability company (“Tempus Merger Sub”),
Chart Financing Sub Inc., a Delaware corporation (“Parent Financing Sub”), TAS
Financing Sub Inc., a Delaware corporation (“Tempus Financing Sub”), Chart
Acquisition Group LLC, in its capacity as the representative for the equity
holders of the Company and Pubco (other than the Members and their successors
and assigns) in accordance with the terms and conditions of the Merger
Agreement, Sponsor, Mr. Joseph Wright and Cowen, solely for the purposes
specified in the Merger Agreement; and

 

WHEREAS, pursuant to the Merger Agreement, (i) each of Parent Merger Sub and
Parent Financing Sub will merge with and into the Company (the “Parent Merger”),
with the Company being the surviving entity and a wholly-owned subsidiary of
Pubco, and with (A) former Company shareholders and warrant holders receiving
newly issued shares of common stock and warrants, respectively, of Pubco and (B)
former holders of Parent Financing Sub preferred stock receiving newly issued
shares of common stock and warrants of Pubco, (ii) each of Tempus Merger Sub and
Tempus Financing Sub will merge with and into Tempus (the “Tempus Merger” and
together with the Parent Merger, the “Mergers”), with Tempus being the surviving
entity and a wholly owned-subsidiary of Pubco, and with (A) the Members
receiving newly issued shares of common stock of Pubco and (B) former holders of
Tempus Financing Sub preferred stock receiving newly issued shares of common
stock, preferred stock and warrants of Pubco, and (iii) Pubco will become a
publicly traded company; and

 

WHEREAS, the parties hereto desire to amend the Registration Rights Agreement to
add Pubco as a party to the Registration Rights Agreement and to revise the
terms hereof in order to reflect the transactions contemplated by the Merger
Agreement, including the issuance of the Pubco common stock, preferred stock and
warrants thereunder; and

 



 

 

 

WHEREAS, pursuant to Section 5.5 of the Registration Rights Agreement, the
Registration Rights Agreement can be amended with the written consent of the
Company and the Holders of at least 66-2/3% of the Registrable Securities at the
time in question (provided, that any amendment that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.       Addition of Pubco as a Party to the Registration Rights Agreement. The
parties hereby agree to add Pubco as a party to the Registration Rights
Agreement. The parties further agree that, from and after the consummation of
the Mergers, all of the rights and obligations of the Company under the
Registration Rights Agreement shall be, and hereby is, assigned and delegated to
Pubco as if it were the original “Company” party thereto. By executing this
First Amendment, Pubco hereby agrees to be bound by and subject to all of the
terms and conditions of the Registration Rights Agreement, as amended by this
First Amendment, including from and after the consummation of the Mergers as if
it were the original “Company” party thereto.

 

2.       Amendments to Registration Rights Agreement. The Parties hereby agree
to the following amendments to the Registration Rights Agreement:

 

(a)       The defined terms in this First Amendment, including in the preamble
and recitals hereto, and the definitions incorporated by reference from the
Merger Agreement, are hereby added to the Registration Rights Agreement as if
they were set forth therein.

 

(b)       Section 1.1 of the Registration Rights Agreement is hereby amended to
add the following definition:

 

“Financing Securities” shall mean (i) the shares of Pubco Common Stock and Pubco
Investor Warrants issued in the Parent Merger to the holders of Parent Financing
Sub Series B Non-Voting Preferred Stock, par value $0.0001 per share, (ii) the
shares of Pubco Common Stock or Pubco Series A Preferred Stock issuable upon the
exercise and/or redemption of such Pubco Investor Warrants, (iii) the shares of
Pubco Common Stock issuable upon the conversion of such Pubco Series A Preferred
Stock and (iv) any other securities of the Pubco or any successor entity issued
in consideration of (including as a stock split, dividend or distribution) or in
exchange for any of the securities described in clauses (i) through (iii) above.

 

(c)       The parties hereby agree that the term “Registrable Security” shall
include any shares of Pubco Common Stock, Pubco Warrants and Financing
Securities issued by Pubco under the Merger Agreement in connection with the
Mergers, and any other securities of Pubco or any successor entity issued in
consideration of (including as a stock split, dividend or distribution) or in
exchange for any of such securities.

 

(d)       The parties agree that the terms “Founder Lock-Up Period” and
“Placement Unit Lock-Up Period” shall not apply to any Financing Securities and
the restrictions on any Holder during the Founder Lock-Up Period and Placement
Unit Lock-Up Period (including any restrictions on assignment under Section
5.2.1 of the Registration Rights Agreement) shall not apply with respect to any
Financing Securities.

 



2

 

 

(e)       The parties hereby agree to add the following Section 5.8:

 

“5.8   Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including”, “include” or “includes” in this
Agreement shall be by way of example rather than by limitation.”

 

3.       Acknowledgement of other Registration Rights Agreement. The parties
hereby acknowledge that, notwithstanding Section 5.6 of the Registration Rights
Agreement, in connection with the Merger Agreement, upon the consummation of the
Mergers, Pubco will enter into a Registration Rights Agreement (as defined in
the Merger Agreement) with respect to the Pubco securities to be issued in the
Tempus Merger to the Members and holders of Tempus Financing Sub preferred
stock, and consent to the foregoing.

 

4.       Miscellaneous. Except as expressly provided in this First Amendment,
all of the terms and provisions in the Registration Rights Agreement are and
shall remain in full force and effect, on the terms and subject to the
conditions set forth therein. This First Amendment does not constitute, directly
or by implication, an amendment or waiver of any provision of the Registration
Rights Agreement, or any other right, remedy, power or privilege of any party
thereto, except as expressly set forth herein. Any reference to the Registration
Rights Agreement in the Registration Rights Agreement or any other agreement,
document, instrument or certificate entered into or issued in connection
therewith shall hereinafter mean the Registration Rights Agreement, as amended
by this First Amendment (or as the Registration Rights Agreement may be further
amended or modified after the date hereof in accordance with the terms thereof).
The terms of this First Amendment shall be governed by and construed in a manner
consistent with the provisions of the Registration Rights Agreement, including
Sections 5.4 thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



3

 

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this First Amendment to Registration
Rights Agreement as of the date first above written.

 

  Company:       CHART ACQUISITION CORP.         By:       Name:  Christopher D.
Brady     Title:  President         Pubco:       TEMPUS APPLIED SOLUTIONS
HOLDINGS, INC.       By:       Name:  Christopher D. Brady     Title:  President
      Holders:       CHART ACQUISITION GROUP LLC       By: The Chart Group L.P.
        By:       Name:  Christopher D. Brady     Title:  Manager       COWEN
INVESTMENTS LLC       By:       Name:     Title:       THE CHART GROUP L.P.    
  By:       Name:  Christopher D. Brady     Title:  Manager

 



[Signature Page to First Amendment to Registration Rights Agreement]

 



 

 

 

Holders (cont.):

 

     

Abdulwahab Al-Nakib

 

Geoffry Nattans

           

Joseph Boyle

 

Governor Thomas Ridge 

           

Christopher Brady 

 

Charlene Ryan

           

David Collier 

 

Margaret Saracco

            Senator Joseph Robert Kerrey   Timothy N. Teen            

 Deirdre Kilmartin

 

 Cole Van Nice

           

Michael LaBarbera 

 

H. Whitney Wagner

           

Khaled El-Marsafy (Fourth and Market)

 

Joseph R. Wright

           

Matthew McCooe

  Young-Gak Yun             Manuel D. Medina    

 

[Signature Page to First Amendment to Registration Rights Agreement]

 



 

